DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US Application no. 16/030,368, now US Patent no. 10,639,490 filed 9 July 2018, which is a continuation of US Application no. 15/419,058, now US Patent no. 10,016,615 filed 30 January 2017, which is a continuation of US Application no. 15/145,767, now US Patent no. 9,555,260 filed 3 May 2016, which is a continuation of US Application no. 14,337,612, now US Patent no. 9,327,118, which is a division of US Application no. 12/859,568, now US Patent no. 9,037,247 filed 19 August 2010.


Information Disclosure Statement
The information disclosure statements filed 26 March 2020 (2) have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-11, 14-19, and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strother et al. (US Publication no. 2007/0123952) in view of Parnis et al. (US Publication no. 2007/0027496).
In regard to claims 1-6, 9, 14-19, and 22, Strother et al. describes a portable neurostimulation electrode patch for providing percutaneous surface mounted neurostimulation (para 15).  The skin-worn patch of Strother et al. is configured to being positioned on the outer skin surface of the patient, includes an energy transmitter (para 68, circuitry 24 generates stimulus waveforms to be delivered by various electrodes), and includes a power source (para 77, power input bay 30 receives a disposable power source).  The skin-worn patch of Strother et al. is capable of transmitting electrical stimulation impulses to a nerve (para 21, 182, 184). 
Strother et al. substantially describes an external stimulator housing suitable for nerve stimulation, however does not teach that the housing may be used for vagus nerve stimulation to treat a disorder such as broncoconstriction. Parnis et al. is directed to a system and method for stimulating a vagus nerve (para 32-35) in order to treat a pulmonary disorder such as broncoconstriction (para 8, 35, 38, 61, 64).  The stimulation 
Therefore, modification of Strother et al. in view of Parnis et al. is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification is considered to comprise the application of a known technique (i.e., the method of Parnis et al. for external stimulation of the vagus nerve to treat broncoconstriction) to a known device (i.e., external neurostimulator of Strother et al.) suitable for its practice to yield a predictable result. 
In regard to claims 10, 11, 23, and 24, Parnis et al. provides similar stimulation parameters for frequency and range as claimed.  Additionally, Parnis et al. recognizes that external stimulation of the vagus nerve may require increased stimulation parameters to account for attenuation experienced resulting from absence of direct contact with the vagus nerve.  It is therefore considered that the recited stimulation parameter ranges would have been obvious to one of ordinary skill in the art since the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,639,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘490 recites features that substantially anticipate each and every feature of the present invention.  The ‘490 presents steps and structure for positioning a housing on a patient’s neck to provide stimulation energy sufficient to generate an electrical impulse at or near the vagus nerve in order to treat the disorder.  The ‘490, as in the present invention, also delivers the stimulation energy impulse at a frequency of 15 Hz to 50 Hz and pulse width of about 10 to 1000 microseconds.  Similarly, the ‘490 recites intended results of stimulating release of catecholamines and neurotransmitters in order to treat .

Claims 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,119,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘953 recites structure of a device substantially similar to the structure of the device in the present invention, wherein the structure is considered capable of performing the intended use.  Claim 1 of the ‘953 recites a device with a power source and a container or housing with an electrical impulse generator coupled to the power source wherein the container is configured for contacting the outer surface of the outer skin of the neck of a user as claimed.  An energy transmitter is also positioned within the interior of the container.  Further, power source, electrical impulse generator, and energy transmitter produce energy sufficient for modulation of the vagus nerve.  Additionally, the electrical impulses are generated with a frequency of 15-50Hz (‘953 claim 6).  In view of this, the structure presented in the ‘953 is considered to be capable of being used in the manner as claimed and for achieving the intended result since the device of the ‘953 is capable of operating within the similar frequency range of the claimed invention.  Therefore the invention is considered an obvious variant of the ‘953.
In regard to claims 18-21, the ‘953 reference also discloses structural features for producing magnetic field from components surrounded by a conductive fluid partially filling the container (‘953 claims 2-5).

Claims 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,037,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘247 recites structure of a device substantially similar to the structure of the device in the present invention, wherein the structure is considered capable of performing the intended use.  Claim 1 of the ‘247 recites a device with a power source and a container or housing comprising the power source wherein the container is configured for contacting the outer surface of the outer skin of the neck of a user as claimed.  An energy transmission element is also positioned within the interior of the container for transmitting one or more electrical impulses sufficient for stimulating activity of the afferent nerve fibers of the vagus nerve.  Additionally, the electrical impulses are generated with a frequency of 15-50Hz (‘247 claim 19).  In view of this, the structure presented in the ‘247 is considered to be capable of being used in the manner as claimed and for achieving the intended result since the device of the ‘247 is capable of operating within the similar frequency range of the claimed invention.  Therefore the invention is considered an obvious variant of the ‘247.
In regard to claims 18-21, the ‘247 reference also discloses structural features for producing magnetic field from components surrounded by a conductive fluid partially filling the container (‘247 claims 26-28).

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,358,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
In regard to claim 1, claim 1 of the ‘281 reference discloses a method using a similar device with a housing configured for contacting the outer surface of the user’ skin, wherein the housing comprises necessary elements (i.e., an electrode and an energy/power source, e.g., claim 10 of the ‘281) to produce an energy to modulate activity of the vagus nerve.  The activity of the vagus nerve comprises modulation of neural pathways to produce neurotransmitters such as a catecholamine (claim 2 of the ‘281).  This modulation is useful for the treatment of bronchoconstriction (claim 5 of the ‘281).  In view of this, the method of the present invention is considered obvious over the ‘281 reference.
In regard to claim 14, the ‘281 reference recites similar structure to the device of the claimed invention.  The device of the ‘281 includes an energy source (i.e., battery, claim 23 of the ‘281), a signal generator, and electrode (i.e., energy transmitter) located within a housing configured in a similar manner to the claimed invention to contact the outer surface of the skin of the user.  The device’s components are capable of applying an energy sufficient to modulate activity of the vagus nerve to as to release catecholamines and treat broncoconstriction (claims 15 and 18 of the ‘281).  Therefore the invention is considered an obvious variant of the ‘281.

Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-15, 23, 25-28, and 31-35 of U.S. Patent No. 8,676,330. Although the claims at issue are not identical, they are not patentably distinct the ‘330 substantially recites steps for and structure of the present invention such that the two inventions overlap in scope.
In regard to claims 1-3 and 7, the ‘330 patent recites steps for applying a device, similar to that of the present invention, to the outer skin of a user and applying electrical energy sufficient enough to modulate a nerve such as the afferent parasympathetic nerve fibers of the vagus nerve to release a catecholamine (e.g., claims 9-13 of the ‘330).  The frequency applied is in the same range of the present invention (claim 14 of the ‘330) such that the method of the ‘330 is considered capable of producing the same intended effect. Though the specific structure of the device used to carry out the method of the ‘330 reference, it is considered implied by use and effect of the device to produce the desired result. Therefore the invention is considered an obvious variant of the ‘330.

Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-13, 23, and 25-31 of U.S. Patent No. 8,676,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘324 substantially recites steps for and structure of the present invention such that the two inventions overlap in scope.
In regard to claims 1-3 and 7, the ‘324 patent recites steps for applying a device, similar to that of the present invention, to the outer skin of a user and applying electrical energy sufficient enough to modulate a nerve such as the afferent parasympathetic nerve fibers of the vagus nerve to release a catecholamine (e.g., claims 8-12 of the ‘324).  The frequency applied is in the same range of the present invention (claim 13 of the ‘324 such that the method of the ‘324 is considered capable of producing the same .

Allowable Subject Matter
Claims 7, 8, 12, 13, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a magnetic stimulation modality for external stimulation of the vagus nerve, particularly using a toroid coil.  Additionally, the prior art fails to teach the electrically conductive fluid within the housing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/BRIAN T GEDEON/
Primary Examiner, Art Unit 3792       
3 December 2021